Citation Nr: 0315242	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability.

(The issue of entitlement to a rating in excess of 30 percent 
for bilateral keratitis sicca with bilateral lagophthalmos is 
addressed in a separate decision because of different 
representation.)


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 rating 
decision by the Salt Lake City, Utah, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In correspondence received in January 2002 the veteran filed 
a notice of disagreement with a November 2001 rating decision 
which, in part, denied a total rating based on individual 
unemployability (TDIU).  As a statement of the case has not 
been issued as to this matter, it must be remanded to the RO.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although a review of the 
record shows the veteran was notified of the VCAA in regard 
to his TDIU claim, he has not been given adequate specific 
notice as to how it applies to his PTSD claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Hence, the Board may not provide the veteran 
notice on its own.

In addition, review of the record shows the Board received 
additional medical evidence pertinent to the veteran's 
increased rating claim in May 2003.  As the veteran has not 
waived RO consideration of this evidence, it must be 
forwarded to the RO for initial review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise him of 
the evidence necessary to substantiate 
his PTSD claim, as well as what evidence 
he is to provide and what evidence VA 
will attempt to obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a total rating based on individual 
unemployability.  The veteran and his 
representative should be apprised that to 
perfect the appeal on this issue for 
Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

3.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for PTSD since 
March 2002 and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should be 
requested.  All records obtained should 
be added to the claims folder.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of 
entitlement to a rating in excess of 
70 percent for PTSD.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


